Case 3:15-cv-02287-BAS-NLS Document 212 Filed 07/06/21 PageID.8922 Page 1 of 3




  1

  2

  3

  4

  5

  6

  7

  8

  9

 10                        UNITED STATES DISTRICT COURT
 11                     SOUTHERN DISTRICT OF CALIFORNIA
 12
        CHARLES MATTHEW ERHART,                         Case No. 15-cv-02287-BAS-NLS
 13                                                     consolidated with
                                     Plaintiff,         15-cv-02353-BAS-NLS
 14
                                                        ORDER GRANTING JOINT
 15           v.                                        MOTION TO (A) BIFURCATE
 16                                                     TRIAL; AND (B) EXCLUDE
        BOFI HOLDING, INC.,                             CERTAIN ARGUMENTS AND
 17                               Defendant.            EVIDENCE (ECF No. 211)
 18

 19

 20

 21            And Consolidated Case

 22

 23         Presently before the Court is a joint motion to bifurcate trial and exclude
 24   certain arguments and evidence. (ECF No. 211.) The Parties report that they “met
 25   and conferred over various matters, including bifurcation of trial and the propriety of
 26   certain arguments and the admissibility of certain evidence at trial.” (Id.) And “to
 27   have the trial proceed in an expeditious manner and to minimize the number of
 28   motions in limine and/or objections that would need to be raised at trial,” they have

                                                  –1–                                 15cv2287
Case 3:15-cv-02287-BAS-NLS Document 212 Filed 07/06/21 PageID.8923 Page 2 of 3




  1   agreed—subject to the Court’s approval—to seven stipulations.            (Id.)   Having
  2   reviewed the Parties’ request, the Court GRANTS the joint motion and orders as
  3   follows.
  4         1.     The trial of this matter will be bifurcated so that all claims for punitive
  5   damages are heard in a second phase (should the requisite findings for such damages
  6   be established in the first phase of trial). Erhart agrees that during the first phase of
  7   trial he will not make any argument or offer any evidence concerning BofI’s net
  8   worth, profits, or financial condition. Should there be a second phase of trial, BofI
  9   agrees to stipulate, to the extent relevant, to the admission of publicly available
 10   documents (or portions thereof) and/or make a witness available to testify concerning
 11   its financial condition. For the avoidance of doubt, any doubling or trebling of
 12   damages, and any request for an award of attorneys’ fees, will be heard by the Court
 13   following trial, in accordance with applicable rules and procedures or in a manner
 14   specified by the Court.
 15         2.     Erhart agrees that he will not make any argument or offer any evidence
 16   at trial concerning the net worth of BofI’s Chief Executive Officer, Gregory
 17   Garrabrants (“CEO Garrabrants”). Erhart also agrees that he will not make any
 18   argument or offer any evidence at trial concerning CEO Garrabrants’ salary or
 19   income without first obtaining leave of Court (which may be done by written motion
 20   or orally outside the presence of the jury).
 21         3.     Erhart agrees that he will not make any argument or offer any evidence
 22   at trial concerning an alleged affair or drug use by current or former BofI employees.
 23         4.     Erhart agrees that he will not make any argument or offer any evidence
 24   at trial that would reveal the existence of any Suspicious Activity Report (“SAR”).
 25   This does not preclude Erhart from testifying about: (1) work he did pertaining to
 26   SARs, or his participation in drafting reports pertaining to SARs, to the extent he
 27   does not explicitly mention the term SAR, and whether or not a SAR was created;
 28   and (2) the underlying facts, transactions, and documents upon which a SAR is based.

                                                –2–                                     15cv2287
Case 3:15-cv-02287-BAS-NLS Document 212 Filed 07/06/21 PageID.8924 Page 3 of 3




  1         5.     Erhart will not offer any evidence at trial from any medical professional
  2   (whether as an expert, treating physician, consultant, or otherwise) concerning any
  3   emotional, mental, or physical distress that he allegedly experienced or suffered as a
  4   result of BofI’s conduct. Erhart is not precluded by the foregoing agreement from
  5   testifying to his own emotional distress, nor from having lay witnesses attest to his
  6   emotional     distress,    for    which      both    sides     reserve    all    rights.
  7         6.     Without first obtaining leave of Court (which may be done by written
  8   motion or orally outside the presence of the jury), neither party will call as a witness
  9   at trial any current or former owner or employee of The Gillam Law Firm, Peter
 10   Eavis, or any other recipient of the emails from The Gillam Law Firm that were
 11   produced by that Firm, except as may be necessary to authenticate documents or
 12   establish a foundational basis for the admissibility of documents. Erhart stipulates to
 13   the authenticity of the emails produced by The Gillam Law Firm in response to the
 14   subpoena served on The Gillam Law Firm. Neither party will make any argument or
 15   offer any evidence at trial concerning the work history of any counsel in the case.
 16         7.     The Parties agree that they will not make any argument or offer any
 17   evidence at trial concerning any party’s or any witness’ alleged political beliefs or
 18   associations or religious beliefs or associations.
 19         IT IS SO ORDERED.
 20

 21   DATED: July 2, 2021
 22

 23

 24

 25

 26

 27

 28

                                                –3–                                    15cv2287
